Citation Nr: 1147342	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO. 08-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability, claimed as right hip pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The February 2007 decision denied the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records ("STRs") clearly document that he had right hip and upper leg pain that coincided with his service-connected low back disability. In June 2006, he underwent a VA examination wherein the examiner found his right hip to have normal, painless range of motion and no disability was diagnosed. However, the examiner concluded that the Veteran's right hip pain was caused by his service-connected low back disability. Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Although the June 2006 examiner did not diagnose the Veteran with a specific hip disability, his private medical records from May and August 2007 describe low back pain that occasionally radiated down his right lower extremity. Under the General Rating Formula for Diseases and Injuries of the Spine, objective neurological abnormalities caused by a service connected back disability are assigned separate evaluations. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). If the Veteran's claimed right hip pain is due to radiculopathy from his service-connected low back disability, it would be service connected and assigned a separate evaluation under the appropriate Diagnostic Code. However, the Board does not possess the medical expertise necessary to determine whether the Veteran has radiculopathy. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). Therefore, an examination is needed to determine whether his right hip and upper leg pain is a neurological abnormality caused by his service connected-low back disability. 

To ensure completeness of the record, the RO should obtain any outstanding VA or private treatment records, if any such records exist. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the above action has been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has radiculopathy that had its onset or was aggravated during active service, or whether it was caused by his service low back disability. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has radiculopathy of the right lower extremity, or any other right hip or upper leg disability as a result of any in-service incident or as the result of his service-connected low back disability. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The June 2006 VA examination wherein the examiner did not diagnose a right hip disability, but opined that the Veteran's right hip pain was caused by his service-connected back disability. 

ii) May 2007 and August 2007 private medical records describing radicular low back pain. 

iii)  The Veteran's STRs, which show multiple complaints of right hip and upper leg pain. In January 2002, it was noted that the Veteran's leg pain was secondary to spondylolisthesis and a herniated nucleus pulposus. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has radiculopathy or any other right hip disability. For each disability diagnosed, the examiner must opine as to whether it began during active service, is related to any incident of service, or is secondary to his service-connected low back disability.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
		
3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


